          Case 2:19-cv-00386-GMN-NJK Document 65 Filed 03/16/21 Page 1 of 1




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     ROBERT WHITE,
 8                                                         Case No.: 2:19-cv-00386-GMN-NJK
            Plaintiff(s),
 9                                                                         Order
     v.
10
     LAS VEGAS METROPOLITAN POLICE
11   DEPARTMENT, et al.,
12          Defendant(s).
13         Pending before the Court is an order for Plaintiff to show cause why this case should not
14 be dismissed for his violation of two orders to submit a settlement statement. Docket No. 59.
15 Plaintiff did not file a response to the order to show cause by the deadline set. The Court cautioned
16 Plaintiff, but otherwise deferred ruling on the order to show cause until after the settlement
17 conference took place. Docket No. 60. Plaintiff has now filed a response to the order to show
18 cause. Docket No. 62. The settlement conference has also been completed. Docket No. 64.
19         In light of the circumstances, the Court reiterates that Plaintiff must strictly comply with
20 all orders and governing rules moving forward. Failure to comply may result in the imposition
21 of sanctions, up and including case-dispositive sanctions. In all other respects, the order to
22 show cause is DISCHARGED.
23         IT IS SO ORDERED.
24         Dated: March 16, 2021
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
